Citation Nr: 0532817	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher compensation rate for a total 
disability rating based on individual unemployability due to 
service-connected disability beginning August 1, 1991, 
pursuant to 38 U.S.C.A. § 1114(j).      

2.  Entitlement to an effective date earlier than July 31, 
1991, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from June 1970 to 
June 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Wichita, Kansas, which granted the appellant's 
claim of entitlement to service connection for bipolar 
affective disorder.  In the November 2002 rating action, the 
RO assigned a 70 percent disability rating, effective from 
July 31, 1991, for the appellant's service-connected bipolar 
affective disorder.  In that same rating action, the RO also 
granted the appellant's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), effective from July 31, 
1991.  

In November 2003, the appellant's attorney-representative 
submitted a notice of disagreement (NOD) on behalf of the 
appellant.  In the NOD, the appellant's attorney-
representative disagreed with the effective date assigned for 
the appellant's TDIU maintaining, in essence, that the 
effective date should be established from January 9, 1979, 
the date when the appellant had filed his original claim for 
service connection for "nerves/depression."  The 
appellant's attorney-representative noted that the 
appellant's claim for an effective date of January 9, 1979 
was based upon two theories.  The first theory was based upon 
an unadjudicated and pending claim pursuant to 38 C.F.R. 
§ 3.156(b).  The appellant's attorney-representative noted 
that in a June 1979 rating action, the appellant's original 
claim for a nervous condition was denied based upon evidence 
insufficient to establish service connection for a nervous 
condition, diagnosed as a personality disorder, because such 
a condition was considered a constitutional or developmental 
abnormality which was not compensable under the law.  
According to the appellant's attorney-representative, in 
December 1979, the appellant submitted evidence which showed 
that during service, he was treated for a mental condition at 
the European Army Hospital in Wiesbaden, Germany.  The 
appellant's attorney-representative maintained that the 
evidence submitted by the appellant was new and material, and 
that because the 


evidence was never considered by an agency decision, pursuant 
to the requirements of 38 C.F.R. § 3.156(b), the appellant's 
claim from December 1979 remained pending and unadjudicated.  

The appellant's second theory in support of an earlier 
effective date was based upon a clear and unmistakable error 
committed by the RO in its rating decision of September 1980.  
The appellant's attorney-representative stated that in the 
September 1980 rating action, the RO failed to correctly 
consider a VA hospitalization summary which showed that the 
appellant was hospitalized from November to December 1979 for 
"depressive reaction with anxiety."  According to the 
appellant's attorney-representative, the RO committed clear 
and unmistakable error in the September 1980 rating action by 
failing to reopen the previously denied claim for service 
connection for a nervous condition.  

Upon a review of the evidence of record, the Board notes that 
in January 1979, the appellant filed an original claim for 
"nerves/depression."  In a letter from the RO to the 
appellant, dated on May 8, 1979, the RO informed the 
appellant that they were having difficulty obtaining his 
service medical records.  In this regard, the RO requested 
that the appellant send any service medical records that he 
had in his possession.  

By a June 1979 rating action, the RO denied the appellant's 
claim for service connection for a nervous condition.  At 
that time, the RO noted that during service, the appellant 
was hospitalized after inflicting a superficial wound to the 
left wrist with a razor blade.  The appellant was then 
transferred to another hospital for further treatment; the 
final diagnosis was immature personality.  Subsequent to the 
appellant's discharge, a VA hospitalization report, dated in 
January 1977, showed a diagnosis of a personality disorder, 
with drug abuse and habitual excessive drinking.  Thus, the 
RO concluded that the evidence of record was insufficient to 
establish service connection for a nervous condition, 
diagnosed as a personality disorder, because it was a 
constitutional or developmental abnormality.  By a June 1979 
letter from the RO to the appellant, the appellant was 
provided notice of the decision and of his appellate rights 
but did not file a notice of disagreement.  


Therefore, the June 1979 rating decision became final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2005).

In a statement in support of claim (VA Form 21-4138), 
received by the RO on December 10, 1979, the appellant 
requested to "please refer to your letter to me dated May 8, 
1979."  The appellant stated that in March 1970, he was with 
the Army Security Agency stationed in Sinop, Turkey.  
According to the appellant, from there, he was transferred to 
the European Army Hospital at Wiesbaden, Germany, where he 
was treated for a mental condition.  The appellant indicated 
that he was then recommended for a discharge because he was 
"unadaptable for the service."       

In August 1980, the appellant filed VA Form 21-526, Veteran's 
Application for Compensation or Pension.  In the form, in 
regard to the nature of sickness, disease, or injuries for 
which that claim was made, the appellant noted "mental 
depression; mal adjustment; suicidal tendencies."  In a 
letter from the RO to the appellant, dated in August 1980, 
the RO informed the appellant that he had been previously 
denied service connection for a nervous condition.  According 
to the RO, the condition from which the appellant was 
suffering from was not an acquired one resulting from his 
military service, but was a personality condition from which 
service connection could not be established.  The RO also 
noted that if his reopened claim was for nonservice-connected 
pension benefits, he needed to notify the RO and complete and 
return the enclosed VA Form 21-6897 showing his and his 
family's current income and net worth from all sources.  The 
evidence of record is negative for a reply from the 
appellant.    

In August 1980, the RO received a VA hospitalization summary 
which showed that the appellant was hospitalized from 
November to December 1979.  Upon his discharge, the diagnosis 
was depressive reaction, anxiety, and drug abuse.  In 
September 1980, the RO received private medical records, from 
May to August 1980.  The records reflect that the appellant 
was hospitalized from May to June 1980.  Upon his discharge, 
the diagnosis was alcoholism, episodic, excessive drinking.  

By a September 1980 rating action, the RO denied the 
appellant's claim for entitlement to nonservice-connected 
pension benefits.  In addition, the RO addressed the 
appellant's "reopened claim" of entitlement to service 
connection for a nervous condition.  In this regard, the RO 
apparently determined that there was new and material 
evidence regarding the appellant's claim for service 
connection for a nervous condition, reopened the claim, and 
denied the claim on the merits.  However, although the 
evidence of record shows that the RO, in an October 1980 
letter, notified the appellant that his claim for nonservice-
connected pension benefits had been denied in the September 
1980 rating action and provided his appellate rights, there 
is no evidence of record showing that the appellant was ever 
notified that his claim for service connection for a nervous 
condition had been reopened and denied on the merits in the 
September 1980 rating action or that he was provided his 
appellate rights with respect to that determination.  As 
such, the September 1980 RO decision, which reopened the 
appellant's claim for service connection for a nervous 
condition and denied the claim on the merits, did not become 
final and the claim has remained open.     

To the extent that the appellant's representative has raised 
the issue of whether there was clear and unmistakable error 
in the September 1980 rating action, the Board notes that a 
claim of clear and unmistakable error can only be raised with 
respect to a final decision.  Since the September 1980 
decision, which reopened the appellant's claim for service 
connection for a nervous condition and denied the claim on 
the merits, has not become final because the appellant has 
not received notice or his appellate rights with respect to 
that determination, and given the fact that service-
connection for bipolar affective disorder was granted in a 
November 2002 rating action and that the current 
"downstream" issue of the earlier effective date was 
appealed to the Board, a claim for clear and unmistakable 
error is not proper at this time.   


FINDINGS OF FACT

1.  A November 2002 rating decision granted a total 
disability rating based on individual unemployability, 
effective from July 31, 1991.   


2.  The appellant was given notice of his monthly 
compensation amounts in a February 2003 letter.  The payments 
were authorized from August 1, 1991.  The monthly 
compensation amount, effective from December 1, 2002, was 
$2,193.

3.  By an unappealed June 1979 rating action, the RO denied 
the appellant's claim of entitlement to service connection 
for a nervous condition.  

4.  On December 10, 1979, the appellant filed an informal 
claim to reopen his claim for service connection for a 
psychiatric disability.  

5.  In August 1980, the appellant filed VA Form 21-526, 
Veteran's Application for Compensation or Pension.  In the 
form, in regard to the nature of sickness, disease, or 
injuries for which that claim was made, the appellant noted 
"mental depression; mal adjustment; suicidal tendencies."  

6.  By a September 1980 rating action, the RO addressed the 
appellant's "reopened claim" of entitlement to service 
connection for a nervous condition and determined that there 
was new and material evidence regarding the appellant's claim 
for service connection for a nervous condition, reopened the 
claim, and denied the claim on the merits.  There is no 
evidence of record showing that the appellant was ever 
notified that his claim for service connection for a nervous 
condition had been reopened and denied on the merits in the 
September 1980 rating action or that he was provided his 
appellate rights with respect to that determination.  

7.  In a letter from the appellant's attorney-representative, 
received by the RO on July 31, 1991, the appellant's 
attorney-representative filed an informal claim for a 100 
percent disability rating for the appellant due to depression 
and associated symptoms.

8.  In an addendum, dated on February 27, 2002, the examiner 
from the appellant's September 2001 VA psychiatric 
examination opined that the appellant's past symptomatologies 
as shown in his medical records had a relationship to his 
current diagnosis of bipolar affective disorder.

9.  By a November 2002 rating action, the RO granted service 
connection for bipolar affective disorder and assigned an 
effective date for service connection of July 31, 1991; the 
RO also granted TDIU, and assigned an effective date for TDIU 
of July 31, 1991.  


CONCLUSIONS OF LAW

1.  A higher monthly compensation rate for a total rating for 
compensation purposes based upon individual unemployability 
beginning August 1, 1991, is not warranted.  38 U.S.C.A. 
§ 1114(j) (West 2002).  

2.  A June 1979 denial of the appellant's claim for service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104 (2005).

3.  The legal criteria for an effective date prior to July 
31, 1991 for TDIU have not been met.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a higher compensation 
rate for a total disability rating based 
on individual unemployability due to 
service-connected disability beginning 
August 1, 1991, pursuant to 38 U.S.C.A. 
§ 1114(j)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In the present case, the essential facts relevant to the 
issue before the Board are not in dispute and the factual 
evidence is not dispositive of the appeal.  The issue in this 


case is a legal one, the outcome of which is determined by 
the interpretation and application of the law and 
regulations.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law).  Consequently, the notice 
and duty to assist provisions of the VCAA are not applicable 
to the present appeal.

By a November 2002 rating action, the RO granted the 
appellant's claim for a total disability rating based on 
individual unemployability due to service-connected 
disability, effective from July 31, 1991.  The appellant was 
notified in a letter from VA dated in February 2003 as to the 
monthly amount that he would be receiving beginning August 1, 
1991, and continuing to the date of the letter.  These 
amounts started at $1,620 beginning on August 1, 1991, and 
increased by specified amounts each December 1, with the 
maximum amount noted in the letter of $2,193 beginning 
December 1, 2002.  

Although it is contended on behalf of the appellant that he 
should be paid the amount of disability benefits assigned by 
law for a total disability rating beginning in December 2002, 
back to the beginning of the effective date of the claim in 
August 1991, the Board notes that the monthly amount of 
disability compensation provided to veterans for a total 
disability rating is established by law.  See 38 U.S.C.A. § 
1114(j).  These rates are periodically adjusted by Congress, 
usually on an annual basis.  For example, the current version 
of 38 U.S.C.A. § 1114(j) provides that the monthly rate for 
total disability is $2,239, and Congress specifically 
provided that the current version of section 1114 providing 
the $2,239 monthly rate was to take effect on December 10, 
2004.  Pub. L. No. 108-454, § 307, 118 Stat. 3612 (Dec. 10, 
2004).  In previous years, Congress consistently specified 
effective dates for its amendments to section 1114.    

The legal criteria governing the payment of compensation 
benefits in this case are clear and specific and the Board is 
bound by them.  See 38 U.S.C.A. §§ 502, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Although the 
appellant's attorney-representative argues that the "plain 
language" of 38 U.S.C.A. § 1114(j) requires payment at the 
dollar amount written into the version of the statute in 
effect at the time the November 2002 rating decision was 
issued, the Board notes that such argument has been 
specifically considered and rejected by the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  
Specifically, the Federal Circuit held that such an argument

would be tantamount to reading the 
statute's incorporation of an explicit 
dollar amount as a waiver of sovereign 
immunity and as an expression of a 
willingness to compensate veterans 
disadvantaged by a [clear and 
unmistakable error] in real, rather than 
nominal, dollars.  This argument fails 
because § 1114 does not address the issue 
of retroactive payments, much less 
provide a clear, explicit waiver of the 
government's sovereign immunity from 
interest payments accruing to retroactive 
payments.

Sandstrom v. Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom as in this case, the veteran was awarded past 
due benefits.  Also as in this case, the veteran in Sandstrom 
argued that VA had erroneously calculated the rate of his 
retroactive benefits during the time period in question (from 
1969 to 1996) by applying the monthly rate in effect for 
1969, then increasing the monthly amount due by the amount 
authorized by statute during that time period.  The veteran 
in Sandstrom asserted that the amount should have been 
calculated according to the 1996 rate, so that the 1996 
correction would have had the "same effect," pursuant to 38 
U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as if the decision 
had been made in 1969.  The Federal Circuit rejected his 
arguments and held that VA's decision to pay in nominal 
dollars was legally correct.  The Board finds that the facts 
in the instant case fall squarely within the holding of the 
Federal Circuit in Sandstrom.    

In conclusion, the Board notes that it is bound by the laws 
enacted by Congress.  38 U.S.C.A. § 7104(c) (West 2002).  In 
this case, for the reasons set forth above, it is clear that 
the law passed by Congress does not provide a basis to award 
the benefit sought by the appellant.  The appellant argues 
for a benefit that is not permitted under the law.  He has 
cited to no authority to support his contentions other than 
his own conclusion as to how the statute should be 
interpreted.  There is no legal merit to his argument and his 
claim is therefore denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994) (finding that where the law is dispositive, the 
claim should be denied on the basis of the absence of legal 
merit).

II.  Entitlement to an effective date 
earlier than July 31, 1991, for the grant 
of a total rating based on individual 
unemployability due to service-connected 
disability

A.  VCAA

In November 2000, the VCAA was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 
38 U.S.C.A. § 5103(a), (b); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).       

Duty to Notify

By a November 2002 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
bipolar affective disorder and assigned a 70 percent 
disability rating, effective from July 31, 1991.  In that 
same rating action, the RO also granted the appellant's claim 
of entitlement to a TDIU, effective from July 31, 1991.  In 
November 2003, the appellant's attorney-representative, on 
behalf of the appellant, expressed timely disagreement with 
the effective date assigned for the grant of a TDIU, and 
initiated an appeal.  

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the effective date or the rating percentage 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the secondary claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Instead, it was concluded that the RO's only 
obligation under such circumstances is to develop or review 
the claim and, if the disagreement remains unresolved, to 
issue a statement of the case.  Id.  Such was done with 
respect to the effective date claim on appeal in the present 
case.  Thus, it is not necessary to scrutinize the quality of 
notice afforded the appellant, as notice was not required for 
this issue.

Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c).  In regard to the appellant's earlier effective 
date claim, the Board emphasizes that throughout this appeal, 
the appellant has argued that effective dates prior to July 
31, 1991, for an award of a TDIU are warranted based on the 
evidence already of record.  The appellant has not identified 
the existence of any additional evidence or argued that there 
are any developmental deficiencies in the current record.  In 
this regard, in a statement from the appellant's attorney-
representative, dated in December 2004, the appellant's 
representative specifically stated that no additional 
argument or evidence would be submitted on behalf of the 
appellant.  There is no outstanding evidence to be obtained, 
either by VA or the appellant.  The RO has obtained all 
relevant VA and private medical records identified by the 
appellant.  In regard to the effective date claim, resolution 
of that claim turns on the Board's application of the 
relevant law and regulations governing effective dates for 
service connection to the evidence already associated with 
the claims file, in particular, the medical records showing 
treatment for the disability in question and the dates claims 
for compensation were received.  See 38 C.F.R. § 3.400.  In 
other words, there is no medical opinion that would affect 
adjudication of this claim.  Therefore, based on the 
foregoing, all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development 


is required to comply with the duty to assist the appellant 
in developing the facts pertinent to the claim on appeal.  
Accordingly, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

B.  Earlier effective date claim

The appellant's attorney-representative maintains that the 
appellant is entitled to an effective date prior to July 31, 
1991 for TDIU.  Specifically, the appellant's representative 
contends that the effective date should be established from 
January 9, 1979, the date when the appellant had filed his 
original claim for service connection for 
"nerves/depression."   

A review of the appellant's adjudicative history shows that 
in January 1979, the appellant filed an original claim for 
"nerves/depression."  By a June 1979 rating action, the RO 
denied the appellant's claim for service connection for a 
nervous condition.  In a June 1979 letter from the RO to the 
appellant, the appellant was provided notice of the decision 
and of his appellate rights but did not file a notice of 
disagreement.  Therefore, the June 1979 rating decision 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).

In a statement in support of claim (VA Form 21-4138), 
received by the RO on December 10, 1979, the appellant 
requested to "please refer to your letter to me dated May 8, 
1979."  The appellant stated that in March 1970, he was with 
the Army Security Agency stationed in Sinop, Turkey.  
According to the appellant, from there, he was transferred to 
the European Army Hospital at Wiesbaden, Germany, where he 
was treated for a mental condition.  The appellant indicated 
that he was then recommended for a discharge because he was 
"unadaptable for the service."       

In August 1980, the appellant filed VA Form 21-526, Veteran's 
Application for Compensation or Pension.  In the form, in 
regard to the nature of sickness, disease, 


or injuries for which that claim was made, the appellant 
noted "mental depression; mal adjustment; suicidal 
tendencies."  In a letter from the RO to the appellant, 
dated in August 1980, the RO informed the appellant that he 
had been previously denied service connection for a nervous 
condition.  According to the RO, the condition from which the 
appellant was suffering from was not an acquired one 
resulting from his military service, but was a personality 
condition from which service connection could not be 
established.  The RO also noted that if his reopened claim 
was for nonservice-connected pension benefits, he needed to 
notify the RO and complete and return the enclosed VA Form 
21-6897 showing his and his family's current income and net 
worth from all sources.  The evidence of record is negative 
for a reply from the appellant.    

By a September 1980 rating action, the RO denied the 
appellant's claim for entitlement to nonservice-connected 
pension benefits.  In addition, the RO addressed the 
appellant's "reopened claim" of entitlement to service 
connection for a nervous condition.  In this regard, the RO 
apparently determined that there was new and material 
evidence regarding the appellant's claim for service 
connection for a nervous condition, reopened the claim, and 
denied the claim on the merits.  However, although the 
evidence of record shows that the RO, in an October 1980 
letter, notified the appellant that his claim for nonservice-
connected pension benefits had been denied in the September 
1980 rating action and provided his appellate rights, there 
is no evidence of record showing that the appellant was ever 
notified that his claim for service connection for a nervous 
condition had been reopened and denied on the merits in the 
September 1980 rating  action or that he was provided his 
appellate rights with respect to that determination.  As 
such, the September 1980 RO decision, which reopened the 
appellant's claim for service connection for a nervous 
condition and denied the claim on the merits, did not become 
final and the claim has remained open.   

In a letter from the appellant's attorney-representative, 
received by the RO on July 31, 1991, the appellant's 
attorney-representative filed an informal claim for a 100 
percent disability rating for the appellant due to depression 
and associated symptoms.  In a January 1992 decision letter, 
the RO denied the appellant's claim 


and the appellant subsequently filed a timely appeal.  By an 
October 1994 decision, the Board remanded the appellant's 
claim for entitlement to service connection for dysthymic 
disorder and/or major depression.  In an August 1995 
decision, the Board then denied the aforementioned claim.  

The appellant appealed that decision to the Court, and in 
March 1997, the Court affirmed the Board's decision.  
Subsequently, the appellant sought review from the Court of 
Appeals for the Federal Circuit (Federal Circuit), and in a 
March 1998 decision, the Federal Circuit remanded this claim 
to the Court for reconsideration of the appellant's claim in 
light of Savage v. Gober, 10 Vet. App. 488 (1997).  In a 
February 1999 remand decision, the Court found that Savage 
had no effect on the outcome of the appellant's appeal and 
reaffirmed the Board's disallowance of the appellant's claim.  
The appellant again sought review from the Federal Circuit 
and in August 2000, the Federal Circuit remanded this matter 
to the Court for reconsideration of the appellant's claim in 
light of Nolen v. Gober, 222 F.3d 1356 (2000).  In August 
2000, the Court vacated the Board's August 1995 decision and 
remanded the matter to the Board for clarification of the 
Board's reasons and bases for denial of the appellant's 
claim.  By a July 2001 decision, the Board then remanded the 
appellant's claim for service connection for dysthymic 
disorder and/or major depression.  

In a November 2002 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
bipolar affective disorder.  In the November 2002 rating 
action, the RO assigned a 70 percent disability rating, 
effective from July 31, 1991, for the appellant's service-
connected bipolar affective disorder.  In that same rating 
action, the RO also granted the appellant's claim of 
entitlement to a TDIU, effective from July 31, 1991.  The 
appellant then filed a timely appeal regarding the issue of 
entitlement to an effective date prior to July 31, 1991 for 
TDIU.    

The appellant's only service-connected disability is bipolar 
affective disorder, and his TDIU was based on the evaluation 
for this disability.  Therefore, as a matter of law, the 
effective date for the appellant's TDIU may not precede the 
date of service 


connection for his bipolar affective disorder.  Under the 
circumstances, the Board will first determine the correct 
effective date for service connection for bipolar affective 
disorder, followed by a determination of the correct 
effective date for TDIU.  

The applicable law and regulations provide that the effective 
date of an evaluation and entitlement of an award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii).  The 
effective date of an award of disability compensation based 
on a reopened claim under the provisions of 38 C.F.R. 
§§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).     

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2005).  Any application for a 
benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.160(e) (2005).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).

As previously stated, in a June 1979 rating action, the RO 
denied the appellant's original claim for service connection 
for a nervous condition.  By a June 1979 letter from the RO 
to the appellant, the appellant was provided notice of the 
decision and 


of his appellate rights but did not file a notice of 
disagreement.  Therefore, the June 1979 rating decision 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.    

In a statement in support of claim, received by the RO on 
December 10, 1979, the appellant noted that during service, 
he was treated for a mental condition.  The Board finds that 
the appellant's December 1979 statement constitutes an 
informal claim to reopen the previously denied claim for 
service connection for a nervous condition, given that a 
formal claim to reopen was received within one year of the 
December 1979 statement.  See VA Form 21-526, Veteran's 
Application for Compensation or Pension, dated in August 
1980.  Thus, given the RO's final June 1979 denial, the 
appellant's claim for a psychiatric disability received in 
December 1979 was a "reopened" claim.  See 38 C.F.R. 
§ 3.160(e).  In this regard, as stated above, the effective 
date of an award of disability compensation based on a 
reopened claim under the provisions of 38 C.F.R. §§ 3.109, 
3.156, 3.157, and 3.160(e) shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).     

In September 1980, the RO received private medical records, 
from May to August 1980.  The records reflect that the 
appellant was hospitalized from May to June 1980.  Upon his 
discharge, the diagnosis was alcoholism, episodic, excessive 
drinking.  Subsequent VA and private medical records document 
treatment and hospitalization of the appellant on numerous 
occasions for drug and alcohol abuse, as well as for problems 
with depression.  Records document treatment for dysthymia, 
depression, and anxiety, with the appellant reporting that he 
began drinking at an early age, first regularly using alcohol 
at age 14.  A September 1988 VA group psychological 
assessment report, which included extensive psychological 
testing, noted that the appellant was hospitalized four years 
previously, with marked depression and frequent thoughts of 
suicide.  The appellant's problems with his relationship with 
his father were emphasized.  Clinical depression was viewed 
as the appellant's "most likely" diagnosis.  Subsequent 
records record continued treatment for substance abuse and 
depression, with an October 1989 clinical record also noting 
rule-out bipolar disorder and personality disorder.  

A copy of an August 1990 Social Security Administration (SSA) 
decision granting the appellant benefits noted that the 
appellant had a long history of treatment for depression and 
substance abuse, beginning in 1977.  In evaluating the 
credibility of the appellant's testimony, the SSA judge cited 
the appellant's significant medical treatment history, 
including multiple hospitalizations for the treatment of 
alcohol abuse and a personality disorder.  The judge 
determined that the "severe impairments" which prevented 
the appellant from engaging in substantially gainful activity 
consisted of chronic alcoholism, a personality disorder, 
impingement of the C5-6, and bronchitis.  

In conformance with an October 1994 Board remand request, the 
appellant  underwent a VA neuropsychiatric examination in 
December 1994.  The appellant reported that he first began 
having problems in the service, and had been hospitalized 
approximately 30 times since 1971, 13 of these for 
detoxification.  The impressions were of alcohol and cannabis 
abuse, continuous, dysthymic disorder, and personality 
disorder with features of borderline dependent and avoidant 
traits.  The examiner opined that the appellant's dysthymic 
disorder appeared to be similar to the symptoms manifested in 
service.  However, he believed it was exacerbated by his 
noncompliance with medication and treatment, and his 
substance abuse.  The examiner felt the appellant's avowed 
"self-medicating" with alcohol was not valid based on the 
appellant's own reports, and did not believe that the 
appellant's alcohol use was closely related to his dysthymic 
disorder.  In a January 1985 addendum to this examination 
report, the examiner specifically stated that the appellant's 
problems with substance abuse were not related to psychiatric 
symptoms evidenced during service, and that the appellant's 
mild dysthymic disorder was not related to psychiatric 
symptoms during service. 

By a July 2001 decision, the Board remanded the appellant's 
claim for entitlement to service connection for dysthymic 
disorder and/or major depression.  In that decision, the 
Board noted that the opinions from the VA examiner who had 
conducted the appellant's December 1994 VA examination were 
inconsistent and, as such, the appellant should be afforded a 
VA examination in order to obtain a clarifying opinion 
regarding the etiology of the appellant's current psychiatric 


disorder.  Thus, as per the Board's July 2001 remand 
decision, in September 2001, the appellant underwent a VA 
psychiatric examination.  Following the mental status 
evaluation, the diagnoses were the following: (Axis I) (1) 
bipolar affective disorder, (2) history of being diagnosed 
with dysthymia and major depression, and (3) polysubstance 
abuse by history; in remission for two years, (Axis III) 
personality disorder, and (Axis V) adaptive functioning for 
the past year was from 50 to 60.  The examiner stated that 
although the appellant might have been diagnosed with major 
depression and dysthymic disorder in the past, and with 
chronic polysubstance abuse, he might have some underlying 
problems with mood swings, even though he saw his doctors in 
the past mostly with the claim of depression.  According to 
the examiner, the appellant's depression was more apparent 
when he was in the military and especially more so when 
discharged early for medical reasons.  The examiner noted 
that the appellant attempted to medicate himself with the 
increasing use of alcohol and drugs to the extent of giving 
him more problems, including incarcerations for driving under 
the influence charges, disorderly conduct, and public 
drunkenness.  According to the examiner, it could be argued 
that alcohol and drugs could manifest episodes of highs and 
lows, like those in bipolar affective disorder, and even with 
perception distortion.  

Subsequent to the September 2001 VA psychiatric examination, 
the RO determined that the September 2001 examination report 
was inadequate.  Thus, on February 27, 2002, the examiner 
from the appellant's September 2001 VA psychiatric 
examination provided an addendum to the September 2001 
examination report.  In the addendum, the examiner concluded 
that the appellant's past symptomatologies, as shown in his 
medical records, had "some relations" to his current 
diagnosis of bipolar affective disorder.  

In September 2002, the appellant underwent a second VA 
psychiatric examination in September 2002.  Following the 
mental status evaluation, the diagnoses were the following: 
(Axis I) (1) bipolar affective disorder, mixed, (2) alcohol 
dependence in five month remission, and (Axis V) Global 
Assessment of Functioning (GAF) score of 45 to 55.  The 
examiner stated that the appellant was significantly 
depressed while he was in the military in light of the fact 
that he was treated with 


antidepressants after a suicidal gesture and that there was 
documentation that the appellant felt dysfunctional.  
According to the examiner, that the appellant's life had 
remained marked by depression and mood swings, which was not 
an opinion but a historical fact, and that he had been on 
medications and even after sobriety and abstinence, his 
condition of mood disorder was persistent and significant 
enough for him to have 18 hospitalization discharge notes 
since January 1995.  In addition, of those 18 hospitalization 
discharge notes, the appellant had diagnosis of major 
depression and bipolar and only two dysthymic diagnosis given 
by the same physician, who later changed his diagnosis for 
the first time to bipolar disorder after a manic episode in 
1996.  Thus, the examiner opined that the appellant was 
depressed in the military and he was just given another 
"title," but his symptoms were likely the result of his 
bipolar depressed illness.       

As previously stated, the September 1980 RO decision, which 
reopened the appellant's claim for service connection for a 
nervous condition and denied the claim on the merits, did not 
become final and the claim has remained open.  Thus, in light 
of the above, and given the RO's final June 1979 denial, the 
date of receipt of the appellant's claim is December 10, 
1979, the date the RO received the appellant's informal claim 
to reopen the previously denied claim for service connection 
for a nervous condition.  However, the effective date of an 
award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(r) (emphasis added).  In this regard, service 
connection may be established for disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a pre-existing injury or disease contracted in 
line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  Direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

If a psychosis is manifest to a degree of 10 percent within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In his case, the first definitive evidence of record showing 
that the appellant's psychiatric disability, diagnosed as 
bipolar affective disorder, was attributable to the 
appellant's active military service was in the February 27, 
2002 addendum to the September 2001 VA psychiatric 
examination report, where the examiner specifically opined 
that the appellant's past symptomatologies as shown in his 
medical records had some relationship to his current 
diagnosis of bipolar affective disorder.  Thus, the date of 
receipt of the appellant's reopened claim is December 10, 
1979, and the February 27, 2002 addendum to the September 
2001 VA psychiatric examination is the date when the evidence 
of record first showed that the appellant's psychiatric 
disability, diagnosed as bipolar affective disorder, was 
attributable to his period of active military service.  
Therefore, the Board finds that the "date entitlement 
arose" is the later of the two dates and February 27, 2002, 
is the appropriate effective date.  38 C.F.R. § 3.400(r).  
However, the RO has assigned a date of July 31, 1991, for the 
effective date for the grant of service connection for 


bipolar affective disorder.  As such, the RO has assigned an 
effective date that benefited the appellant beyond the 
technical requirements of the law.   

With regard to the effective date for TDIU, the Board again 
points out that the RO's grant of TDIU was based on its grant 
of service connection for bipolar affective disorder, which 
is the appellant's only service-connected disability.  In 
this regard, in a letter from the appellant's attorney-
representative, received by the RO on July 31, 1991, the 
appellant's attorney-representative filed an informal claim 
for a 100 percent disability rating for the appellant due to 
depression and associated symptoms which, in essence, was a 
claim to reopen the appellant's claim for entitlement to 
service connection for a psychiatric disorder and a claim for 
TDIU.  At that time, service connection was not in effect for 
any disease or injury.  It was not until the RO granted 
service connection for bipolar affective disorder and 
assigned a 70 percent disability rating were the criteria for 
TDIU at 38 C.F.R. § 4.16(a) satisfied.  In other words, the 
TDIU issue was inchoate and remained as an underlying issue 
until a final decision on the question of service connection 
was issued.  See In the Matter of the Fee Agreement of Mason, 
13 Vet. App. 79, 87 (1999).  As previously stated, under the 
circumstances, as a matter of law, the effective date for the 
appellant's TDIU may not precede the date of service 
connection for his bipolar affective disorder.  In addition, 
also as previously stated, although the correct effective 
date for service connection for bipolar affective disorder is 
February 27, 2002, the RO has assigned a date of July 31, 
1991 for the effective date for the grant of service 
connection for bipolar affective disorder.  Accordingly, the 
Board finds that there is no basis upon which to grant 
entitlement to an effective date prior to July 31, 1991 for 
TDIU, and the claim must be denied.   

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   




ORDER

Entitlement to a higher monthly compensation rate for a total 
disability rating based on individual unemployability due to 
service-connected disability beginning August 1, 1991, is 
denied.   

Entitlement to an effective date prior to July 31, 1991 for 
TDIU is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


